Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Respect Your Universe, Inc., Inc. (the “Company”) on Form 10-Q/A for the three months ended March 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John Wood, Principal Executive and Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 13, 2011 /s/ John Wood John Wood Principal Executive and Financial Officer
